Title: To James Madison from John Quincy Adams, 28 March 1801 (Abstract)
From: Adams, John Quincy
To: Madison, James


28 March 1801, Berlin. No. 187. Encloses copy of Spanish declaration of war on Portugal. Reports thirty-day truce between France and Naples, the terms of which include an embargo on British ships in port of Naples. Expects general European war against Britain. Notes that Nelson has sailed for Copenhagen, that a British refusal to lift embargo of Swedish and Danish ships effectively answers Prussian ultimatum, and that Prussian troops are marching to occupy Hamburg and Bremen. Reports changes in Russian court.
 

   
   RC and enclosure (DNA: RG 59, DD, Prussia, J. Q. Adams at Berlin); letterbook copy (MHi: Adams Papers). RC 2 pp. Triplicate (DNA: RG 59, DD, Prussia, Letters of J. Q. Adams) docketed by Wagner as received 19 June. Enclosure 2 pp., in Spanish.


